The Chancellor
said that he concurred in the opinion of the vice chancellor, that where the holder and apparent owner of negotiable securities sells them at a discount, to a bona fide purchaser who has no knowledge of the purpose for which such securities were made, the holder representing such securities to belong to himself and to be business paper, the transaction was not usurious as between the vendor and the vendee ; although the representation of the vendor was false, and the securities were in fact made for the sole purpose of being sold at an usurious discount in the market.
Decree affirmed with costs.